Name: Commission Regulation (EEC) No 2962/78 of 15 December 1978 amending Regulation (EEC) No 1391/78 with regard to the identity card arrangements introduced in connection with the system of premiums for the non-marketing of milk
 Type: Regulation
 Subject Matter: processed agricultural produce;  means of agricultural production;  agricultural structures and production;  agricultural activity
 Date Published: nan

 16. 12. 78 Official Journal of the European Communities No L 352/23 COMMISSION REGULATION (EEC) No 2962/78 of 15 December 1978 amending Regulation (EEC) No 1391/78 with regard to the identity card arrange ­ ments introduced in connection with the system of premiums for the non-mar ­ keting of milk THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1078/77 of 17 May 1977 introducing a system of premiums for the non-marketing of milk and milk products and for the conversion of dairy herds (*), as last amended by Regulation (EEC) No 1041 /78 (2), and in particular Article 7 thereof, Whereas under Article 8 (4) of Commission Regula ­ tion (EEC) No 1391 /78 of 23 June 1978 laying down amended rules for the application of the system of premiums for the non-marketing of milk and milk products and for the conversion of dairy herds (3), the only proof that a cow has been disposed of in the permitted fashion is presentation by the recipient of the original identity card duly completed ; whereas in order to dissuade farmers from selling animals without being sure that the card will be returned to them it is clearly stated on the model identity card annexed to Regulation (EEC) No 1391 /78 that it is they who are responsible for returning it ; Whereas nonetheless there have been certain cases under Regulation (EEC) No 1391 /78 where the iden ­ tity card has been lost ; whereas it appears justified to relax the provisions in question by allowing duplicate copies to be made out when exceptional circum ­ stances apply ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is added to Article 8 of Regu ­ lation (EEC) No 1391 /78 : ' 5 . However, if the original identity card has been lost the authority which issued it may excep ­ tionally issue the interested party with a duplicate copy clearly marked "duplicate". This duplicate, when completed in accordance with Article 7 (5) identically with the original card, shall be accepted as the proof required under paragraph 4.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to identity cards issued on or after 24 June 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 December 1978 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 131 , 26 . 5 . 1977, p. 1 . (2) OJ No L 134, 22 . 5 . 1978 , p. 9 . (3 ) OJ No L 167, 24 . 6 . 1978 , p. 45 .